Title: Conveyance of Sally Goodman from Thomas Jefferson to Jeremiah A. Goodman, 30 November 1815
From: Jefferson, Thomas,Goodman, Rolin
To: Goodman, Jeremiah A.


          
            Know all men by these presents that I Thomas Jefferson of the county of Albemarle do hereby sell and convey to Jeremiah A. Goodman now of the county of Bedford a certain negro girl slave named Sally, being the daughter of Aggy one of the slaves of the sd Thomas, which said Girl Sally is about three years of age in consideration of the sum of one hundred and fifty Dollars to me the sd Thomas, by the sd Jeremiah in hand paid: to hold & to own the sd girl Sally in absolute property free of all uses, trusts, or other incumbrances: and the said slave Sally I do hereby warrant to the sd Jeremiah A. Goodman his executors, administrators & assigns for ever. Witness my hand this 30th day of November one thousand eight hundred and fifteen.
            
              Th: Jefferson
              WitnessRolin Goodman
            
          
          
            The sd girl Sally remains in my possession by agreement in the care of her mother until either the sd Jeremiah Goodman or myself chuses that she shall be taken into his possession
            
              Th: Jefferson
            
          
        